Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on French Application FR1759740 dated 10/17/2017 and applicant has filed a certified copy of this French application on 04/16/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pinion 3 and the meshing part 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the pinion 3 and the meshing part 20 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the meshing part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim are objected to because of the following informalities:
Claim 1, “Thrust lifting device” should read --A thrust lifting device--.
Claim 1, line 2, “the lifting of loads” should read --lifting of loads--.
Claim 1, lines 4, 8, 11, “the meshing part” should read --the at least one meshing part--.
Claim 12, line 3, “the meshing part” should read --the at least one meshing part--.
Claim 14, line 3, “the meshing part” should read --the at least one meshing part--.
Claim 1, lines 5 and 7-8, “the lift column” should read --the at least one lift column--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one arm opposite the upwardly directed arm” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 earlier recites “at least one arm directed upward”. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be different and “at least one arm opposite the upwardly directed arm” in line 10 is interpreted to be --at least one second arm opposite the upwardly directed arm--.
Claims 2-14 are rejected due to dependency on rejected claim 1.
Claim 2 recites the limitation “each movable stabilizer”. Claim 1 earlier recites “at least one stabilizer”. It is not clear if “movable stabilizer” and “stabilizer” are the same or different. For the purpose of this examination and based on specification and drawings of the invention they are interpreted to be the same and “at least one stabilizer” in claim 1 is interpreted to be --at least one movable stabilizer--.
Claim 2 recites the limitation “a frame rigidly connecting the rings”.  There is insufficient antecedent basis for this limitation in the claim. Because claim 2 earlier recites “each movable stabilizer comprises one ring”.
Claim 2 recites the limitation “each movable stabilizer comprises one ring per lift column”.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 recites “at least one articulated lift column”. It is not clear how many lift columns are claimed.
Claim 2 recites the limitation “a frame rigidly connecting the rings”. There is insufficient antecedent basis for this limitation in the claim. Because it is not clear how many rings are claimed. Based on claim one there can be only one lifting column with one ring.
Claim 3 recites the limitation “two links”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if the claimed “two links” is part of “links” claimed in claim 1 or is different.
Claim 4 recites the limitation “a link roller guide” which is indefinite. Because it is not clear if it is the same as “link guide” earlier claim is claim 3 or is different.
Claim 4 recites the limitation “link (22) roller (25) guide” which is indefinite. It is not clear if three parts (link, roller, guide) are claimed or it is referring to one single part --link roller guide--.
Claim 5 recites “the sliding member is disposed between two rows of rollers or on either side of a row of rollers”. This limitation is indefinite, because it is not clear how many rows of rollers are claimed.
Claim 8, recites the limitation “in particular each tappet being fastened to links”. It is not clear whether “in particular” is positively limiting the claim and “each tappet” must be “fastened to links” or this is an exemplary claim language, like "for example" or "such as". For the purpose of this examination these claims are examined under the second interpretation.
Claim 12 recites “at least one arm opposite the upwardly directed arm and formed by resting links” which is indefinite. Because “at least one arm” is earlier recited in claim 1. It is not clear if they are the same or different. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujiwara et al. (JP 2009269751 A) hereinafter Fujiwara.
Regarding claim 1, Fujiwara teaches (reproduced and annotated below) a thrust lifting device (100) adapted to transmit a thrust force allowing for the lifting of loads (par. 0001: “to move an object to be lifted and lowered in parallel with an installation surface, and particularly relates to a meshing chain type driving device”), comprising:at least one articulated lift column (par. 0028: a pair of lifting driving meshing chains 150) provided with at least one meshing part (meshing part comprises the parts of column meshing with the lifting sprocket 140), and with at least one arm directed upward from the meshing part, the lift column being made up of links (151, 152) with a link of rank 1 at the upper end of the upwardly directed arm and running links of rank n, with n comprised between 2 and N the number of links of the lift column, at least one rotary pinion (lifting sprocket) driving the lift column by said meshing part meshing with the pinion, at least one second arm (arm inside 192) opposite the upwardly directed arm and formed by resting links, said resting links being able to pass to the meshing part and to the upwardly directed arm by rotation of the pinion, and at least one stabilizer (stabilizer comprises at least the intermediate support 188 (frame in instant invention) and pantograph member 180) that is movable along the upwardly directed arm (compare Figs. 1 & 2).

    PNG
    media_image1.png
    1298
    1491
    media_image1.png
    Greyscale


Regarding claim 2, Fujiwara teaches each movable stabilizer comprises one ring (188c, 288c) per lift column and a frame (intermediate support 188) rigidly connecting the rings, said ring comprising a sliding member (side walls of 188c and 288c) with respect to the corresponding lift column and a stabilizer finger (toothed wheels 189 and 289) for driving the movable stabilizer in motion, the stabilizer finger being able to bear against the corresponding lift column (see Fig. 6).
Regarding claim 3, Fujiwara teaches the sliding member forms a link guide, in contact with two links (see 151 and 152 in Fig. 7).
Regarding claim 4, Fujiwara teaches the sliding member forms a link roller guide, in contact with at least three rollers (Fig. 7 shows 4 rollers).
Regarding claim 5, Fujiwara teaches the sliding member is disposed between two rows of rollers or on either side of a row of rollers (see two rows of rollers in Fig. 7).
Regarding claim 6, Fujiwara teaches the sliding member forms a link cheek guide, the sliding member being in contact with two links over a portion of the height of each one of the two links (see Fig. 6), or a column pad guide, the pads being fastened to the links or to the link bars.
Regarding claim 8, Fujiwara teaches each lift column comprises one tappet per movable stabilizer (wedge shaped tooth of the wheel 189), the tappet being able to support said movable stabilizer by bearing on a stabilizer finger, the tappet being supported by at least two link axes.
Regarding claim 9, Fujiwara teaches the sliding member forms a link cheek guide, the sliding member being in contact with two links over a portion of the height of each one of the two links, or a column pad guide, the pads being fastened to the links or to the link bars (see Fig. 6).
Regarding claim 10, Fujiwara teaches each movable stabilizer is guided by at least one guide rail (recess 111) of a platform (110) of the lifting device.
Regarding claim 11, Fujiwara teaches a lower pair of scissor supports and an upper pair of scissor supports, the movable stabilizer being mounted between said pairs of scissor supports.
Regarding claim 12, Fujiwara teaches at least one second arm (arm inside 192) opposite the upwardly directed arm and formed by resting links, said links being able to pass to the meshing part and to the upwardly directed arm by rotation of the pinion (140), said opposite arm storing the resting links, linearly or in a wound manner (resting links inside 192).
Regarding claim 13, Fujiwara teaches each link comprises at least one cheek (151 and 152), of generally rectangular shape, of a substantially constant thickness perpendicularly to the main plane thereof, the cheek being: - a simple flat superimposed in thickness (see Fig. 5), - a pressed flat with an offset in thickness, or - a machined part.
Regarding claim 14, Fujiwara teaches at least two articulated lift columns (par. 0028: a pair of lifting driving meshing chains 150) each provided with at least one meshing part, and with at least one arm directed upward from the meshing part, each lift column being made up of links (151, 152) with a link of rank 1 at the upper end of the upwardly directed arm  and running links of rank n, with n comprised between 2 and N the number of links of the lift column, - at least two rotary pinions (140) each driving the corresponding lift column by said meshing part meshing with the pinion, - at least two arms opposite the upwardly directed arms respectively and formed from resting links, said resting links being able to pass to the meshing parts and to the upwardly directed arms by rotation of the pinion, and - at least one movable stabilizer along said upwardly directed arms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Barker (US Patent No. 3,412,873).
Regarding claim 7, Fujiwara does not teach the claimed damper.Barker teaches a scissor lift equipped with a damper (shock absorber means 64) that prevents the pantographic lifting frame 40 from bottoming at too great a rate whereby some of the bottles 14 positioned in the case 12 could possibly be damaged. After the pantographic lifting frame 40 has collapsed.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate the damper of Barker in scissor lift of device of Fujiwara. Doing so would prevent bottoming of the stabilizer at a great rate to prevent damages to the device when the scissor lift is in the lowest position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723